DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments & amendments, filed 08/17/2021, have been fully considered and are persuasive. 
None of the cited prior art alone or in combination provides motivation to explicitly teach:
a data processing arrangement, configured to calculate at least a first measurement for each physical quantity based on respective measurement data from at least a first electronic measuring device and a second measurement for each physical entity based on respective measurement data from at least a second electronic measuring device, wherein each of the at least first and second measurement is available for selection and characterized by a respective plurality of measuring characteristics; and the data processing arrangement is further configured to select and output a best measurement for each physical quantity based on said measuring characteristics, wherein the data processing arrangement is provided with at least one data selection strategy for each physical quantity, the best measurement for each physical quantity being selected form among the at least first measurement and second measurement and on the basis of the respective data selection strategy and the plurality of measuring characteristics in independent claim 1;
calculating at least a first measurement for each physical quantity based on respective measurement data from at least a first electronic measuring device and a second measurement from a each physical entity based on respective measurement data from at least a second electronic measuring device, each measurement being characterized by a respective plurality of measuring characteristics;selecting a best measurement for each physical quantity among said at least two measurements based on a respective data selection strategy and on the pluralities of measuring characteristics of said at least first and second measurements; and generating an output data string corresponding to the selected best measurement for each physical quantity among said at least first and second measurements in independent claim 7;
calculating at least a first measurement for each physical quantity, based on respective measurement data from at least a first electronic measuring device and a second measurement for each physical entity based on respective measurement data form at least a second electronic measuring device, each measurement being characterized by a respective plurality of measuring characteristics; providing a data selection strategy for each physical quantity, said selection strategy identifying which one of said plurality of measuring characteristics Attorney Docket No. 19836M-021501used to select the best measurement; selecting a best measurement for each physical quantity using the respective measuring characteristic identified by the selection strategy; and outputting the selected best measurement for each physical quantity in independent claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GRICHNIK ET AL. (US 2008/0312756) teaches VIRTUAL SENSOR SYSTEM AND METHOD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864